DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #08-003
June 12, 2008
Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) is issuing this State Medicaid Director
Letter to strengthen the integrity of the Medicaid program and help States reduce improper
payments to providers. This letter specifically:
(1) Clarifies CMS policy with respect to States’ obligations to screen for excluded
individuals and entities prior to and during provider enrollment;
(2) Reminds States of the obligation to report to the Health and Human Service Office of
Inspector General (OIG) both convictions related to the Medicaid program and
sanctions imposed by the State Medicaid Agency on Medicaid providers; and
(3) Reminds States of the consequences set forth in Federal laws and regulations for
failure to prevent Medicaid participation by excluded individuals and entities.
Background
The OIG excludes individuals and entities from participation in Medicare, Medicaid, the State
Children’s Health Insurance Program (SCHIP), and all Federal health care programs (as defined
in section 1128B(f) of the Social Security Act (the Act)) based on the authority contained in
various sections of the Act, including sections 1128, 1128A, 1156, and 1892.
When the OIG has excluded a provider, Federal health care programs (including Medicaid and
SCHIP programs) are prohibited from paying for any items or services furnished, ordered, or
prescribed by excluded individuals or entities until the provider has been reinstated by the OIG
(42 CFR section 1001.1901). The only exception is when the OIG has waived the exclusion of
an individual or entity. See sections 1128(c)(3)(B) and 1128(d)(3)(B) of the Act; and 42 CFR
section 1001.1801. No State may waive such an exclusion, in whole or in part. Only the OIG
has the authority to waive an exclusion that it has imposed. If a State believes that waiver of an
exclusion is appropriate, it may submit a written request for such a waiver to the OIG (42 CFR
section 1001.1801).
Additionally, section 1932(d)(1) of the Act prohibits managed care organizations (MCOs) and
primary care case managers (PCCMs) from knowingly having a director, officer, partner, or
person with a beneficial ownership of more than 5 percent of the entity’s equity who is debarred,
suspended, or excluded, or from having an employment, consulting, or other agreement with an

Page 2 – State Medicaid Director
individual or entity for the provision of items and services that are significant and material to the
entity’s obligations under its contract with the State where the individual or entity is debarred,
suspended, or excluded. Section 438.610 of the Federal managed care regulations extends the
prohibition to prepaid inpatient health plans (PIHPs) and prepaid ambulatory health plans
(PAHPs) (42 CFR section 438.610.) If a State finds that an MCO, PCCM, PIHP, or PAHP has a
noncompliant relationship, the State must notify the Secretary of the noncompliance. The State
may not renew or extend its agreement with the noncompliant entity unless the Secretary
provides to the State and to Congress a written statement describing compelling reasons to renew
or extend the agreement. Additional administrative sanctions applicable to MCEs are set forth in
42 CFR section 438.700 et seq.
Policy Clarification
States must determine whether current providers, managed care entities (MCEs) (i.e., MCOs,
PCCMs, PIHPs, and PAHPs), * providers applying to participate in the Medicaid program, and
individuals with an ownership or control interest in the provider entity or MCE are excluded
individuals or entities. Since Federal regulations prohibit payment for items or services
furnished by excluded individuals and entities, it is imperative that this first line of defense in
combating fraud and abuse be conducted accurately, thoroughly, and routinely.
Previous Guidance
In a State Medicaid Director Letter issued on March 17, 1999, and in a follow-up State Medicaid
Director Letter issued on May 16, 2000, CMS described the OIG’s authority to exclude persons
based on actions taken by State Medicaid Agencies.
In the State Medicaid Director Letter dated May 16, 2000, CMS reminded States that the
Medicare/Medicaid Sanction-Reinstatement Report, formerly known as HCFA Publication 69
and now replaced by the Medicare Exclusion Database, discussed below, is a vital resource for
ascertaining and verifying whether a provider is excluded and should not be receiving payments.
The guidance also stated that the payment prohibition applies to any MCO contracting with an
excluded party.
State Obligations Concerning Excluded Individuals and Entities
Federal statutes and regulations clearly prohibit States from paying for items or services
furnished, ordered or prescribed by excluded persons. States typically do screen for excluded
providers prior to and after enrollment. However, not all States attempt to determine whether an
excluded individual has an ownership or control interest, as defined below, in an entity that is a
Medicaid provider. Federal regulations at 42 CFR section 1002.3 require States to report to OIG
information regarding individuals that have ownership or control interests in provider entities
and who have been convicted of a criminal offense as described in sections 1128(a) and
1128(b)(1), (2), or (3) of the Act, that have had civil monetary penalties imposed under section
1128A of the Act, or that have been excluded from participation in Medicare or any of the State
*

While this State Medicaid Director Letter uses the term “managed care entity” to refer briefly to MCOs, PIHPs,
PAHPs, and PCCMs, States should not confuse this abbreviation with the statutory definition of managed care entity
which only refers to MCOs and PCCMs. See section 1932(a)(1)(B) of the Act.

Page 3 – State Medicaid Director
health care programs, within 20 business days after the date the agency receives the information.
If appropriate, OIG may permissively exclude the provider under section 1128(b)(8) of the Act
and under 42 CFR section 1001.1001.
General Rules
• States should solicit information from providers about individuals with ownership or
control interests in the provider entity.
• In accordance with the rules set forth in this letter, States should search the Medicare
Exclusion Database (MED) or the OIG List of Excluded Individuals/Entities (LEIE)
database by the names of any individual, entity, or individual with ownership or control
interest in any provider entity providing services for which payment is made under the
Medicaid program or seeking to participate in the Medicaid program, including through a
fee-for-service delivery system or through the State’s managed care program or other
waiver program.
• States should review provider enrollment eligibility upon enrollment or reenrollment.
• States should search the MED or the OIG Web site monthly to capture exclusions and
reinstatements that have occurred since the last search.
• States should search the exclusions database for both in-State providers and out-of-State
providers seeking to participate in the program.
• States should not process a provider’s disclosure information that does not appear
complete or does not include information on individuals with ownership or control
interests in the provider entity, including managing employees, until the State verifies the
accuracy and completeness of the information.
• States should report to OIG any exclusion information that is disclosed to them by a
provider about an individual who has or had an ownership or control interest in a
provider entity or who is a managing employee of a provider entity within 20 business
days after receipt of such information.
• States must notify the OIG promptly if the State Medicaid Agency has taken any action
on the provider’s application for participation in the Medicaid program.
• States should notify the OIG promptly of any administrative action the State takes to
limit a provider’s participation in the Medicaid program that might lead to an exclusion.
Ownership and Control Interests
An individual is considered to have an ownership or control interest in a provider entity if it has
direct or indirect ownership of 5 percent or more, or is a managing employee (e.g., a general
manager, business manager, administrator, or director) who exercises operational or managerial
control over the entity, or who directly or indirectly conducts the day-to-day operations of the
entity as defined in section 1126(b) of the Act and under 42 CFR section 1001.1001(a)(1).
States must actively solicit information regarding individuals with ownership or control interests
in provider entities from providers because providers may not independently disclose the identity
of owners or managing employees on the disclosure document. State data files should capture
these important data elements so that an automated comparison of exclusions against a provider
file that includes the names of individuals with ownership or control interests in provider entities

Page 4 – State Medicaid Director
can be accomplished easily during regular monthly searches and at any time providers submit
new disclosure information to the State. While States may delegate many provider enrollment or
credentialing functions to MCEs for the managed care program and to the States’ contractors for
Home and Community-Based Services (HCBS) and other waiver programs, the State remains
responsible for ensuring that it does not pay an excluded provider for Medicaid health care items
or services. States that delegate managed care and waiver program provider enrollment and
credentialing to their MCEs and HCBS waiver contractors must mandate that the MCEs and
HCBS waiver contractors search the exclusions database with the same frequency as the State for
fee-for-service providers. MCEs and HCBS waiver contractors should search for providers,
provider entities, and individuals with ownership or control interests in the provider entities.
Under Federal regulations at 42 CFR section 1002.3(a), providers entering into or renewing a
provider agreement must disclose to the State Medicaid Agency the identity of any excluded
individual with an ownership or control interest in the provider entity. The State Medicaid
Agency then must notify the OIG of this information within 20 business days after the date the
agency receives the information and must notify the OIG promptly if the State Medicaid Agency
has taken any action on the provider’s application for participation in the Medicaid program.
42 CFR section 1002.3 (b)(2). The OIG, in its discretion and under statutory and regulatory
authority, may exclude that entity.
Convictions and Administrative Sanctions
Under 42 CFR section 1002.230, each State, either through its State Medicaid Agency or its
Medicaid Fraud Control Unit (MFCU), must notify the OIG of convictions related to the delivery
of items or services under the Medicaid program within 15 days after the conviction if the State
agency was involved in the investigation or prosecution of the case, or within 15 days after the
State agency learns of the conviction if the agency was not involved in the investigation or
prosecution of the case. Such a report should include all the necessary documentation to support
an exclusion action by the OIG.
Additionally, under 42 CFR section 1002.3, the State agency must notify the OIG of any
disclosures made by providers with regard to the ownership or control by a person that has been
convicted of a criminal offense described under sections 1128(a) and 1128(b)(1), (2), or (3) of
the Act, or that has had civil money penalties or assessments imposed under section 1128A of
the Act. See 42 CFR section 1001.1001(a)(1). The State Medicaid Agency must notify the OIG
of this information within 20 business days after the date it receives the information. 42 CFR
sections 455.106(b)(1) and 1002.3.
States are required under 42 CFR sections 455.106(b)(2) and 1002.3(b)(3) to notify the OIG
promptly of any administrative action it takes to limit participation of a provider in the Medicaid
program. Reporting these criminal and administrative actions is critical to timely
implementation of exclusions of persons who have defrauded health care programs or harmed
patients. Currently in some States there are significant delays in reporting of such actions. Such

Page 5 – State Medicaid Director
delays jeopardize the government’s ability to protect the Federal health care programs and their
beneficiaries from untrustworthy persons.
Where to Look for Excluded Parties
Medicare Exclusion Database
In 2002, HCFA Publication 69 was replaced by a new system of record called the Medicare
Exclusion Database (MED). The MED was developed to collect and retrieve information that
aided in ensuring that no payments are made to excluded individuals and entities for services
furnished during the exclusion period. Two of the information sources used in populating the
MED are the OIG Exclusion file and the Social Security Administration. MED files contain a
variety of identifiable and general information including name, Social Security Number (SSN),
employer identification number, Uniform Provider Identification Number, National Provider
Identifier, address, exclusion type, and reinstatement date, if applicable. The five MED files are
e-mailed to States every month. These files contain the month’s new exclusions, new
reinstatements, cumulative exclusions, cumulative reinstatements and non-MED data. MED
files are also available through CMS’ Application Portal.
List of Excluded Individuals/Entities
The OIG maintains the LEIE, a database that provides information about parties excluded from
participation in Medicare, Medicaid, and all other Federal health care programs. The LEIE Web
site is located at http://oig.hhs.gov/fraud/exclusions/listofexcluded.html and is available in two
formats. The on-line search engine identifies currently excluded individuals or entities. When a
match is identified, it is possible for the searcher to verify the accuracy of the match using a SSN
or Employer Identification Number (EIN). The downloadable version of the database may be
compared against State enrollment files. However, unlike the on-line format, the downloadable
database does not contain SSNs or EINs.
When to Look for Excluded Parties
States should review provider enrollment eligibility whenever an individual or entity submits an
application for enrollment or reenrollment in the program. Additionally, States should conduct
searches on both in-State providers and out-of-State providers about which the State Medicaid
Agency would not have received notice of exclusion. States should conduct the searches
monthly via the MED or the OIG Web site to capture exclusions and reinstatements that have
occurred since the last search.
Reminder of Consequences of Paying Excluded Providers
The CMS informed States in the State Medicaid Director Letter dated May 16, 2000, that under
section 1903(i)(2) of the Act CMS shall make no payments to States for any amount expended
for items or services (other than an emergency item or service not provided in a hospital
emergency room) furnished under the plan by an individual or entity while being excluded from
participation. This includes Medicare, Medicaid, SCHIP, and all Federal health care programs
(as defined in section 1128B(f) of the Act) based on the authority contained in various sections
of the Act, including sections 1128, 1128A, 1156, and 1892. Any such payments actually

Page 6 – State Medicaid Director
claimed for Federal financial participation (FFP) constitute an overpayment under section
1903(d)(2)(A) of the Act and are unallowable for FFP.
Further, States may not seek Federal reimbursement for payments to providers that have not
provided required ownership and control disclosures, or other disclosures regarding business
transactions, under 42 CFR sections 455.104 and 455.105. States may deny enrollment to a
provider whose owner, agent, or managing employee has been convicted of a criminal offense
relating to Medicare, Medicaid, or title XX programs. Moreover, States may deny enrollment or
terminate a provider’s enrollment if the State determines the provider did not fully disclose
required criminal conviction information, under 42 CFR section 455.106(c).
Conclusion
We know you share our commitment to combating fraud and abuse and understand that provider
enrollment is the first line of defense in this endeavor. If we strengthen our efforts to identify
excluded parties, the integrity and quality of the Medicaid program will be improved, benefiting
Medicaid beneficiaries and taxpayers across the country.
If you have any questions or would like any additional information on this guidance, please
direct your inquiries to Ms. Claudia Simonson, Centers for Medicare & Medicaid Services,
Center for Medicaid and State Operations, Medicaid Integrity Group, Division of Field
Operations, 233 North Michigan Avenue, Suite 600, Chicago, IL 60601 or
claudia.simonson@cms.hhs.gov. Thank you for your assistance in this important endeavor.
Sincerely,
/s/
Herb B. Kuhn
Deputy Administrator
Acting Director, Center for Medicaid and State Operations
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Barbara Edwards
NASMD Interim Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures

Page 7 – State Medicaid Director
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Barbara Levine
Director of Policy and Programs
Association of State and Territorial Health Officials

